Citation Nr: 0533479	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
carpal tunnel syndrome of the left wrist prior to December 2, 
1997.  

2.  Entitlement to a rating greater than 10 percent for 
carpal tunnel syndrome of the left wrist from February 1, 
1998.  

3.  Entitlement to a rating greater than 30 percent for 
carpal tunnel syndrome of the left wrist from November 8, 
2001.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left drop foot, a 
left shoulder disorder, and left gamekeeper's thumb as 
secondary to the service-connected postoperative residuals of 
a left knee meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 t October 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for 
carpal tunnel syndrome (CTS) of the left wrist and assigned a 
10 percent rating.  

In a February 1998 decision, the RO assigned a temporary 100 
percent rating for convalescence following surgery for the 
veteran's left CTS, beginning December 2, 1997.  Effective 
February 1, 1998, a 10 percent rating resumed.  A Decision 
Review Officer at the RO in March 2002 increased the rating 
for the disability to 30 percent, effective from November 
2001.  

The issue concerning whether new and material evidence has 
been submitted to reopen a claim for service connection for 
left drop foot, a left shoulder disorder, and left 
gamekeeper's thumb as secondary to the service-connected 
postoperative residuals of a left knee meniscus tear is 
addressed in the REMAND portion of the decision below.  This 
claim is being remanded via the Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  The evidence shows that, prior to December 2, 1997, the 
manifestations of the veteran's left CTS were wholly sensory 
and produced not more than mild overall impairment.  

2.  The evidence shows that, beginning February 1, 1998, the 
manifestations of the veteran's left CTS were wholly sensory 
and produced not more than mild overall impairment.  

3.  The evidence shows that, subsequent to November 8, 2001, 
the manifestations of the veteran's left CTS have been wholly 
sensory and have produced not more than mild overall 
impairment.  


CONCLUSIONS OF LAW

1.  CTS of the left wrist was not more than 10 percent 
disabling prior to December 2, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, 
Code 8515 (2005).  

2.  CTS of the left wrist was not more than 10 percent 
disabling from February 1, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, Code 
8515 (2005).  

3.  CTS of the left wrist was not more than 30 percent 
disabling from November 8, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, Code 
8515 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1997 
statement of the case (SOC), the various supplemental 
statements of the case (SSOCs), and the November 2002 and 
April 2004 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).



The Board also observes that records of VA treatment through 
June 2002 have been obtained, and that the veteran has been 
afforded three VA compensation examinations to determine the 
severity of his disability - the dispositive issue.  He has 
not identified any additional evidence not already on file 
that is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice should precede the initial 
adjudication of the claims.  In the present case, the RO 
initially considered the claims on appeal prior to the 
passage of the VCAA and the modifications to 38 U.S.C.A. 
§ 5103(a) therein.  So the VCAA did not even exist when the 
RO initially considered the claims.  And as indicated in 
Pelegrini II, this, in turn, means that VA does not have to 
go back and vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
issued.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Here, in the case at hand, subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, his claim was 
reconsidered on several occasions, most recently in December 
2004.  Therefore, the Board finds no evidence of prejudicial 
error in proceeding to a decision on the merits at this 
juncture.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's left CTS.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  This 
principle is especially relevant in this case, since 
different ratings already have been assigned during the 
appeal period.  So there, in effect, is an existing 
"staged" rating.



Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); with incomplete and defective pronation, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, inability to make a fist, with the index and 
middle fingers remaining extended; inability to flex the 
distal phalanx of the thumb, and defective opposition and 
abduction of the thumb, at right angles to palm; with flexion 
of the wrist weakened; and with pain with trophic 
disturbances, is assigned a 70 percent rating for the 
dominant extremity and a 60 percent rating for the non-
dominant extremity.  Severe incomplete paralysis warrants a 
50 percent evaluation for the major extremity and a 
40 percent evaluation for the minor extremity.  A 30 percent 
rating is to be assigned for moderate incomplete paralysis of 
the major extremity, with a 20 percent rating for the minor 
extremity.  For mild incomplete paralysis of the median 
nerve, a 10 percent evaluation is warranted for either 
extremity.  Code 8515.  

The rating schedule also provides that, when involvement of a 
peripheral nerve is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  

The earliest medical evidence of CTS is in a January 1995 
clinic record noting that the veteran had had pain in his 
left wrist and numbness for the previous five months.  In 
November 1995, an outpatient report noted that the veteran 
had had numbness for the past several months and had worn a 
wrist splint.  Electrodiagnostic studies had shown early CTS.  
An examiner reported in May 1996 that the veteran had pain 
and numbness, but had postponed scheduled surgery.  VA 
hospital records show that the veteran underwent outpatient 
surgery for left CTS in December 1997.  His symptoms at that 
time included pain and numbness.  The records indicate that 
the surgery was uncomplicated.  The veteran was seen in the 
clinic 14 days after the surgery for suture removal.  The 
examiner noted that the wound was well healed, that the 
neurovascular status in the hand was intact, and that the 
veteran had good range of motion of the wrist.  



A VA compensation examination was conducted in May 1998.  The 
veteran initially reported that he had previously been right-
handed, but that, following an unrelated injury to his right 
arm in 1979, he had become left-handed.  He complained of 
pain in his left wrist when he held a cane to walk.  He also 
reported some weakness of the left wrist; he denied any 
stiffness, swelling, heat, or redness.  The veteran did 
complain of some instability of the first left 
metacarpophalangeal joint and also a lack of endurance with 
the left hand.  He denied taking any medication at that time, 
but indicated that it bothered him almost every day.  He 
reported that lifting more than 5-10 pounds caused pain in 
the wrist.  The veteran stated that he had fallen on the left 
wrist when his service-connected left knee gave way in 
January 1998.  He reported that he developed subluxation of 
the first left metacarpophalangeal joint with pain, affecting 
his daily activities, since he was unable to lift much weight 
and also because he had to use the left hand for support when 
walking.  He also stated that he had sustained a fracture of 
the left radius in the 1979 accident that required placement 
of five screws in the distal third of the radius.  

On examination, the veteran complained of pain in the left 
first metacarpophalangeal joint on motion, as well as 
tenderness in that area.  The examiner did not report any 
specific neurologic clinical findings.  The diagnoses 
included left-sided CTS status post-surgery in December 1997 
and mild post-traumatic osteoarthritis of the left wrist.  

VA clinic reports from August to December 2001 primarily 
reflect treatment for the veteran's service-connected left 
knee disability.  Examiners also noted the veteran's 
complaints of pain in his left shoulder, elbow, and wrist, 
which the examiners attributed to over-use on account of his 
left knee disability.  The records also indicate that the 
veteran was taking narcotic pain medication for his various 
disabilities.  



A VA neurological examination was conducted on November 8, 
2001.  The veteran reported having pain in his left wrist 
with numbness mostly involving his left thumb.  He again 
indicated that the symptoms were most prominent when he used 
his left arm.  The veteran also stated his wrist would 
occasionally "give out" when he held objects in his hand.  
On examination, there was some give-way weakness of the left 
hand grip and some decreased sensation involving the left 
thumb.  Electromyography (EMG) reportedly showed moderate 
delay in both motor and sensory aspects of the left median 
nerve.  The examiner commented that the impairment due to the 
veteran's left CTS was of moderate severity.  Although he 
reported some subjective weakness of the left hand, there was 
no objective evidence of that and an EMG did not show any 
denervation of muscles supplied by the median nerve.  

A February 2002 VA clinic note indicates that the veteran 
underwent a nerve bock of the left superficial radial nerve 
at the wrist for chronic "aching, burning, sharp" left 
wrist dysesthesias with left thumb "numbness" consistent 
with cheiralgia paresthetica and superimposed carpo-
metacarpal degenerative joint disease.  In June 2002, the 
veteran reported that he had initially received satisfactory 
relief after the nerve block, but then got worse.  He 
indicated that the pain then extending up his arm along the 
outside of his left elbow.  The examiner stated that there 
was no focal tenderness and a negative Tinel's sign over the 
left ulnar groove.  There were no acute sensorimotor changes.  

The veteran complained to a VA examiner in December 2002 that 
he had pain on the dorsal surface of the left hand 
(innervated by the superficial radial nerve, rather than the 
median nerve that is involved in CTS), weakness of the left 
wrist, and numbness of the palmar surface of the thumb, 
index, and middle fingers of the left hand.  He reported that 
the pain was present on a daily basis and rated it as seven 
on a scale of zero to 10.  The veteran also stated that 
overuse of his hand and wrist increased his symptoms.  He 
denied wearing a carpal tunnel splint.  The examiner 
commented that the veteran's lifestyle would be impacted 
minimally by his CTS, as far as his activities of daily 
living or his ability to be employed.  The examiner also 
noted that, although the veteran used a quad cane as he 
ambulated, he did very little weight bearing with the cane 
during his observation of him.  Slight limitation of motion 
of the left wrist was reported.  The examiner felt there was 
minimal loss of interosseous muscle strength, but muscle 
testing was otherwise within normal limits.  It was noted 
that, after three maximal efforts on motion testing, the 
veteran complained of pain in his left wrist and his muscle 
testing then gradually deteriorated to 3/5.  The examiner 
stated that the veteran had no increased complaints over the 
area of the median nerve distribution.  

It was noted by the examiner that an EMG obtained in August 
2002 had showed a mild sensory median nerve neuropathy, but 
no motor abnormality.  He commented that that finding was 
essentially the same as was found on EMG in 1995.  The 
examiner found relevant in this regard that there was no 
evidence of any muscle atrophy, as would be present with 
significant motor neuropathy.  He also commented that the 
veteran's CTS had not worsened significantly since 1995.  
He added that the muscle weakness was entirely subjective.  
Finally, the examiner stated that there was no increased 
complaint of pain or other symptoms in the median nerve 
distribution during strength or range of motion testing.  

Another VA compensation examination was conducted in June 
2003.  The veteran reported symptoms, essentially as 
previously noted, again reporting that he took various 
prescription pain medications, including narcotics, several 
times a day.  On examination, some limitation of left wrist 
flexion was noted.  Recorded grip strength was approximately 
50 percent.  The examiner commented that the veteran's CTS 
was wholly sensory, on both clinical examination and on EMG, 
with only mild EMG findings.  

The medical evidence shows that, prior to the veteran's 
surgery for left carpal tunnel release in December 1997, his 
symptoms consisted of pain and numbness in his left hand.  
While he would reportedly develop a great deal of pain, 
paresthesia, and weakness in his hand, wearing a wrist splint 
provided moderate improvement.  That evidence, however, does 
not indicate the actual severity of his symptoms while 
wearing the splint.  The clinic records do show, though, 
that, although he was taking narcotics for pain, his pain 
complaints during that period mainly concerned other 
disabilities.  Further, the Board notes that he postponed 
surgery for CTS from sometime in 1996 to December 1997.  The 
Board infers from his postponement of the surgery and from 
the other evidence that he did not consider his symptoms to 
be more than mildly disabling prior to the surgery in 
December 1997.  

For mild impairment of the median nerve, with symptoms that 
are wholly sensory, a 10 percent rating is for assignment.  
Therefore, in light of the fact that the RO had previously 
assigned a 10 percent rating for left CTS prior to the 
veteran's surgery, the Board concludes that a greater initial 
rating is not warranted.  

After the veteran's carpal tunnel surgery in December 1997, 
the RO assigned a temporary total disability rating for 
convalescence until February 1, 1998, under the provisions of 
38 C.F.R. § 4.30 ("paragraph 30").  The veteran has not 
disagreed with the date of resumption of a schedular rating 
for his CTS.  

Subsequent to the surgery, but prior to November 2001, the 
available medical evidence consists primarily of a VA 
compensation examination in May 1998, at which time the 
veteran reported left wrist pain on using a cane to walk and 
some weakness.  Other left wrist complaints, including no 
doubt some of the pain, were clearly residuals of an 
unrelated 1979 accident wherein he sustained a fracture of 
the distal left radius.  Those complaints, due to a great 
extent to post-traumatic osteoarthritis, cannot be considered 
in evaluating the left CTS.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, 
by competent medical opinion, the extent of symptoms that are 
attributable to service-related causes from those that are 
not).  The examiner in May 1998 did not report any abnormal 
neurological findings due to the service-connected CTS.

Based on that medical evidence, the Board concludes that the 
manifestations of the veteran's left CTS after January 1998, 
but before November 2001, resulted in not more than mild 
impairment.  So not more than a 10 percent rating is 
warranted for the disability during that time period.  



On VA compensation examination on November 8, 2001, the 
veteran described his left wrist and hand pain as 7 on a 
scale of 0 to 10.  That examiner commented that the veteran's 
CTS would impact his lifestyle only minimally.  The examiner 
did describe some loss of muscle strength and slight 
limitation of motion of the wrist.  But the examiner did not 
indicate what symptoms and findings were due to non-service-
connected residuals of the 1979 accident and which were due 
to CTS.  Significantly, though, the EMG in August 2002 did 
not show any motor neuropathy, only sensory.  Further, no 
muscle atrophy was evident on examination.  That examiner 
felt the veteran's weakness was entirely subjective.  The 
examiner stated that the veteran's CTS had not worsened 
significantly since 1995.  Similar clinical findings and 
conclusions were noted by another examiner in June 2003.  

Although the RO increased the rating for the veteran's left 
CTS to 30 percent, effective from the date of the November 
2001 VA compensation examination, apparently evidencing 
moderate overall impairment due to the disability, the Board 
finds that the clinical evidence of record since the 
veteran's left CTS surgery in December 1997 does not reflect 
more than mild impairment.  Again, it is clear that much of 
his left wrist and hand symptomatology is due to post-
traumatic osteoarthritis resulting from the 1979 fracture of 
his radius.  The Board is persuaded by the examiners comments 
that the manifestations of the veteran's left CTS are wholly 
sensory and generally only mild, for which not more than a 10 
percent rating is appropriate.  

Because the RO has already assigned a 30 percent rating for 
the disability, effective from November 2001, the Board 
concludes that a greater rating is not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  The record does 
not reflect frequent periods of hospitalization for treatment 
of his disability or marked interference with his employment 
- meaning above and beyond that contemplated by his current 
schedular ratings.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his left CTS.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the provisions of 
§ 5107(b) and § 4.3 are inapplicable.  


ORDER

An initial rating greater than 10 percent for CTS of the left 
wrist prior to December 2, 1997, is denied.  

A rating greater than 10 percent for CTS of the left wrist 
from February 1, 1998, is denied.  

A rating greater than 30 percent for CTS of the left wrist 
from November 8, 2001, is denied.  




REMAND

A rating decision in July 2003 denied the veteran's 
application to reopen his claim for service connection for 
left drop foot, a left shoulder disorder, and left 
gamekeeper's thumb as secondary to the service-connected 
postoperative residuals of a left knee meniscus tear.  
Communication received from his representative in December 
2003 indicated disagreement with that decision.  The record 
does not reflect that the RO has furnished the veteran with a 
statement of the case (SOC) concerning this issue.  
Therefore, a Remand is required to cure this procedural 
defect and to give the veteran an opportunity to perfect an 
appeal to the Board concerning this additional claim by, in 
response to the SOC, filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following additional action:  

Send the veteran an SOC regarding the 
issue of whether new and material 
evidence has been presented to reopen his 
claim for service connection for left 
drop foot, a left shoulder disorder, and 
left gamekeeper's thumb as secondary to 
the service-connected postoperative 
residuals of a left knee meniscus tear.  
Advise him that he still needs to file a 
substantive appeal (VA Form 9 or 
equivalent statement) in response to the 
SOC to perfect an appeal to the Board 
concerning this additional issue.  
Apprise him of the time limit for doing 
this.  And if, and only if, he perfects 
the appeal should this claim be returned 
to the Board for further appellate 
consideration.  



The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


